Name: Council Regulation (EEC) No 1989/80 of 22 July 1980 amending Regulation (EEC) No 337/79 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7 . 80 Official Journal of the European Communities No L 195/3 COUNCIL REGULATION (EEC) No 1989/80 of 22 July 1980 amending Regulation (EEC) No 337/79 on the common organization of the market in wine THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of the Hellenic Republic, and in particular Article 146 (2) thereof, Having regard to the proposal from the Commission, Whereas, under Article 22 of the said Act, certain adaptations made necessary by accession should be made to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ( l ), as last amended by Regulation (EEC) No 1988/80 (2), in conformity with the guide ­ lines set out in Annex II to the same Act, HAS ADOPTED THIS REGULATION : (a) category 1 shall comprise those areas :  which the Member States have recognized, or will recognize as being suitable for the production of quality wines psr, or  situated :  in hill regions, hillside regions, or  on plains and/or plateaux on an autoch ­ thonous substratum of calcareous rock, marl or sand or colluvial of morainic, glacial or volcanic origin , or alluvial origin but coarse in composition , and suitable for the production of wine having an average natural alcoholic strength by volume of not less than 10 % in wine ­ growing zones C III (a) and C III (b) and 9-5 % in wine-growing zone C II ; (b) category 2 shall comprise those areas :  situated on plains of recent alluvial origin with deep and fertile soil consisting for the most part of clay or alluvium , or  which correspond to the geological , pedolog ­ ical and topographical conditions of cate ­ gory 1 but where the climate is such that the ripening necessary to ensure the required average natural alcoholic strength by volume referred to in (a) cannot be achieved : (c) category 3 shall comprise those areas :  clearly unsuitable for wine-growing owing in particular to adverse natural soil condi ­ tions, unsuitable slopes, excessive humidity, adverse exposure, excessive altitude or unfa ­ vourable micro-climate, or  situated on plains or valley floors and capable of yielding an adequate harvest of crops other than the wine for which a worthwhile marketing potential exists.' 4. The second subparagraph of Article 32 ( 1 ) is replaced by the following : Article 1 Regulation (EEC) No 337/79 is hereby amended as follows : 1 . The second subparagraph of Article 4 ( 1 ) (c) is replaced by the following : 'Where the application of the aforementioned rules results in the number of average prices to be used being less than six in the case of table wine of type R I, less than four in the case of wine of type R II and less than five in the case of wine of type A I , the six, four and five lowest prices respectively shall be used . However, if the total number of average prices established is lower than the said figures, all the average prices established shall be used.' 2 . The words 'wine-growing zone C III ' in the second subparagraph of Article 14 ( 1 ) and in the second indent of Article 14a ( 1 ) are replaced by 'the wine ­ growing zones C III (a) and C III (b)'. 3 . The fourth subparagraph of Article 29 (4) is replaced by the following : ' In the case of wine-growing zones C II, C III (a) and C III (b) : (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2 ) See page 1 of this Official Journal . No L 195/4 Official Journal of the European Communities 29 . 7 . 80 The products referred to in the first subparagraph may not be subjected to an increase in natural alco ­ holic strength by volume unless their minimum natural alcoholic strength by volume is as follows :  in wine-growing zone A : 5 % vol .,  in wine-growing zone B : 6 % vol .,  in wine-growing zone C I (a) : 7-5 % vol .,  in wine-growing zone C I (b) : 8 % vol .,  in wine-growing zone C II : 8-5 % vol .,  or for wine from the same wine-growing zones, provided that acidification is carried out in the installations of the person who used the grapes and grape must from which the wine originated,  acidification of the products referred to in para ­ graph 1 may be authorized in wine-growing zones C I (a) and C I (b) in the conditions referred to in paragraph 1 , in the case of zones C II, C III (a) and C III (b),  partial deacidification of wine from wine ­ growing zones A, B, C I (a), C I (b), C II and C III (a) may be authorized provided that the deacidification is carried out in the installations of the person who used the grapes and grape must from which the wine originated.' 7 . Point 6 of Annex IV is replaced by the following : '6 . In Greece, wine-growing zone C III (a) shall comprise the areas under vines in the following nomoÃ ­ : Fiorina, Hematheia, Kilkis, Grevena, Larissa, Ioannina, Levkas, Achaea, Messenia, Arcadia, Corinth, Herakleion, Chania, Rethymno, Samos, Lasithi and the island of Thira (Santorini).' 8 . The following point is added to Annex IV : '7 . Wine-growing zone C III (b) shall comprise : (a) in France, the areas under vines :  in the departments of Corsica,  in that part of the department of the Var situated between the sea and a line bounded by the communes (which are themselves included) of Evenos, Le Beausset, Sollies-Toucas, Cuers, Puget ­ Ville, Collobrieres, La Garde-Freinet, Plan-de-la Tour and Sainte-Maxime,  in the cantons of Olette and Arles-sur- Tech in the department of Pyrenees Orientales ; (b) in Italy, the areas under vines in the following regions ; Calabria, Basilicata, Puglia, Sardegna and Sicilia, including the islands belonging to those regions, such as Pantelleria, Eolie and the Lipari , Egadi and Pelagian Islands ; (c) in Greece, the areas under vines not listed in point 6 .'  in wine-growing zones C III (a) and C III (b) : 9 % vol .' The first subparagraph of Article 33 (6) is replaced by the following : '6 . In no case shall the abovementioned processes have the effect of raising to more than 11-5 % vol . in wine-growing zone A, 12 % vol . in wine-growing zone B, 12-5 % vol . in wine-growing zones C I (a) and C I (b), 13 % vol . in wine ­ growing zone C II and 13-5% vol . in wine ­ growing zones C III (a) and C III (b) the total alco ­ holic strength by volume of the fresh grapes, grape must, grape must in fermentation , new wine still in fermentation , wine suitable for yielding table wine or table wine subjected to those processes .' 6 . Article 34 ( 1 ) and (2) are replaced by the following : ' 1 . Fresh grapes, grape must, grape must in fermentation and new wine still in fermentation may be subject to :  partial deacidification in wine-growing zones A, B, C I (a) and C I (b),  acidification and deacidification in wine ­ growing zones C II and C III (a), without preju ­ dice to the provisions of paragraph 3 ,  acidification in wine-growing zone C III (b). Acidification may only be carried out subject to an upper limit of 1 -50 g/ 1 expressed in tartaric acid, or 20 milli-equivalents . Moreover, grape must intended for concentration may be the subject of partial deacidification . 2 . In years when climatic conditions have been exceptional :  additional acidification may be authorized up to a limit of 1-50 g/ 1 expressed in tartaric acid , or 20 milli-equivalents :  for the products referred to in paragraph 1 originating from zones C II , C III (a) and C III (b), Article 2 This Regulation shall enter into force on 1 January 1981 . No L 195/529 . 7 . 80 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 July 1980 . For the Council The President C. NEY